Citation Nr: 1123612	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bunion of the left foot, as secondary to service-connected Achilles tendonitis and plantar fasciitis of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to February 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's bunion of the left foot was caused by her service-connected Achilles tendonitis and plantar fasciitis of the left foot.


CONCLUSION OF LAW

The criteria for service connection for bunion of the left foot have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has alleged that her bunion of the left foot was caused by her service-connected Achilles tendonitis and plantar fasciitis of the left foot.  The Veteran has not stated that this disability had its onset in service.  The Board will focus on the Veteran's theory of entitlement, secondary service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008) (VA is not obligated to investigate all possible theories of entitlement).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Board is obligated under 38 U.S.C. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the appellant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In so doing, the Board may accept one medical opinion and reject others.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  A medical opinion that is based on facts provided by the appellant that have previously been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The adoption of an expert medical opinion may satisfy the statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).

The Veteran's service treatment records are negative for any findings, complaints, or treatment of the disability at issue.

The Veteran submitted the opinion of her private podiatrist, received in February 2007, who stated that the Veteran's Achilles tendonitis and plantar fasciitis of the left foot cause her to walk on her tip toes which compressed the tarsal and metatarsal bones leading to bunions.

A VA examination was conducted in September 2007.  After a review of Veteran's claims file, the examiner stated that the Veteran's bunion of the left foot was not related to her service-connected Achilles tendonitis and plantar fasciitis of the left foot. 

The Board places equal probative weight on the contradictory physicians' opinions of record, as they are all well reasoned and consistent with the evidence of record.  According the Veteran the benefit of the doubt when the evidence is in equipoise, as required by statute and regulation, service connection for bunion of the left foot, secondary to service-connected Achilles tendonitis and plantar fasciitis of the left foot, is warranted.  38 C.F.R. § 3.102; see Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).

The Board is granting service connection for bunion of the left foot, which is the greatest benefit the Veteran can receive under the circumstances.  Any failure to notify or assist her is inconsequential and, therefore, at most, no more than harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for bunion of the left foot as secondary to Achilles tendonitis and plantar fasciitis of the left foot is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


